Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 1 of 14



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO:


  KEITH AND CHESSIE BADGLEY,
  individually, and as parents and guardians for C. H.,

         Plaintiffs,

  v.

  FIDUCIARY TRUST SERVICES, LLC.,
  OSCEOLA WOODS HOMEOWNERS ASSOCIATION, INC.,
  TOMASZ DZIURZYNSKI, FIRST SERVICE RESIDENTIAL
  FLORIDA, INC., and CHRISTINA VAN DER WESTHUIZEN

        Defendants
  __________________________________________________________/

                                           COMPLAINT

         COMES NOW, Plaintiffs, KEITH and CHESSIE BADGLEY, individually, and as parents

  and guardians for C.H., by and through his undersigned counsel, and files this Complaint against

  the Defendants, FIDUCIARY TRUST SERVICES, LLC., TOMASZ DZIURZYNSKI,

  OSCEOLA        WOODS       HOMEOWNERS            ASSOCIATION,         INC.,    FIRST     SERVICE

  RESIDENTIAL FLORIDA, INC., and CHRISTINA VAN DER WESTHUIZEN, states as

  follows:

                               JURISDICTIONAL ALLEGATIONS

         1.      The Court has original jurisdiction pursuant to 11 U.S.C. § 1331, 42 U.S.C. § 3613,

  as this lawsuit is brought under the Fair Housing Act and the Palm Beach County Code of

  Ordinances.

         2.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(2) because

  (b) a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred and are
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 2 of 14
                                                             Badgley v. Fiduciary Trust Services et al.
                                                                                           Complaint
                                                                                         Page 2 of 14

  occurring within this judicial district and a substantial portion of the property that is the subject of

  the action is situated within this judicial district.

          3.      The Plaintiffs, KEITH and CHESSIE BADGLEY are residents of Palm Beach

  County, Florida, and are otherwise sui juris.

          4.      At all times material, Florida Land Trust dated June 3, 2017, and numbered 2018-

  006-103WICC owned the residential rental property, located at 103 West Indian Crossing Circle,

  Jupiter, Palm Beach County, Florida (hereinafter the subject property).

          5.      At all times material, Defendants FIDUCIARY TRUST SERVICES, LLC.,

  operated the subject property together with TOMASZ DZIURZYNSKI, who is the beneficiary of

  the Trust and the agent of FIDUCIARY TRUST SERVICES, LLC.

          6.       Defendant FIDUCIARY TRUST SERVICES, LLC (hereinafter “FIDUCIARY

  TRUST SERVICES”) is a Florida Limited Liability Company, licensed to and doing business in

  Palm Beach County, Florida.

          7.      At all times material, OSCEOLA WOODS HOMEOWNERS ASSOCIATION,

  INC., is the Homeowner’s association who managed the affairs of the neighborhood pursuant to

  their governing documents and approved residents of the subject property

          8.      Defendant OSCEOLA WOODS HOMEOWNERS ASSOCIATION, INC.

  (hereinafter “OSCEOLA WOODS”) is a Florida not for profit corporation, licensed to and doing

  business in Palm Beach County, Florida.

          9.      Defendant FIRST SERVICE RESIDENTIAL FLORIDA, INC., (Hereinafter

  “FIRST SERVICE RESIDENTIAL”) is a Florida corporation, licensed to and doing business in

  Palm Beach County, Florida.




          Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 3 of 14
                                                          Badgley v. Fiduciary Trust Services et al.
                                                                                        Complaint
                                                                                      Page 3 of 14

         10.     FIRST SERVICE RESIDENTIAL is the property management company and agent

  of OSCEOLA WOODS hired to manage the affairs of the OSCEOLA WOODS.

         11.     The Defendant, CHRISTINA VAN DER WESTHUIZEN (hereinafter VAN DER

  WESTHUIZEN), is the Licensed Community Association Manager (LCAM), an employee of

  FIRST SERVICE RESIDENTIAL and agent for OSCEOLA WOODS and is otherwise sui juris.

         12.     Community manager Defendant VAN DER WESTHUIZEN, and her employer

  FIRST SERVICE RESIDENTIAL, as well as Defendant DZIURZYNSKI and his principal,

  FIDUCIARY TRUST SERVICES, LLC., personally implemented and enforced all of the

  discriminatory decisions, rules and regulations of OSCEOLA WOODS with knowledge of the

  illegality of such decisions, rules and regulations.

         13.     The rental unit at issue is a “dwelling” within the meaning of 42 U.S.C. § 3602(b),

  and “dwelling units” within the meaning of 24 C.F.R. § 100.21.

                                      GENERAL ALLEGATIONS

         14.     KEITH and CHESSIE BADGLEY are parents of four minor children, one of whom

  has a mental impairment.

         15.     At the time of this matter, the BADGLEY’s son C.H. was ten years old and

  suffered from Post-Traumatic Stress Disorder (PTSD), Bipolar Disorder, Anxiety, and

  ADHD.

         16.     This mental impairment interferes with his ability to communicate and interact

  socially and requires a person assigned to him at school to help him get through the day.

         17.     C.H. is considered “handicapped” under 42 U.S.C. § 3602(h)(1), and at all times

  material, KEITH and CHESSIE BADGLEY are associated with a person with a disability and,

  accordingly, covered persons under 42 U.S.C. § 3604(f)(2).


         Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 4 of 14
                                                           Badgley v. Fiduciary Trust Services et al.
                                                                                         Complaint
                                                                                       Page 4 of 14

         18.     Due to a change in medication, C.H. has been and experiencing Bipolar Disorder

  related outbursts and working to adapt to this recent adjustment.

         19.     The BADGLEYs rented and lived at the subject premises located at 103 West

  Indian Crossing Circle, Jupiter, Palm Beach County, Florida.

         20.     The BADGLEYs found the subject rental premises through an advertisement on

  Craigslist.

         21.     After contacting DZIURZYNSKI, and viewing the property, KEITH and

  CHESSIE BADGLEY entered into a one-year lease agreement with a rental term lasting from

  July 12, 2018 through July 11, 2019.

         22.     Since switching to a new medication, C.H. has experienced a number of Bipolar

  Disorder and PTSD related outbursts resulting in calls to emergency services.

         23.     Starting July 21, 2018, there were a total of eight emergency calls for paramedic

  and police assistance within an eight-week period for mental health-related reasons, such as

  suicide threats. For all of these episodes, there was no threat to the person or property of a

  neighbor or of the association.

         24.     The BADGLEYs completed and submitted their application to OSCEOLA

  WOODS on August 6, 2018.

         25.     On August 17, 2018, KEITH BADGLEY received a text message from

  DZIURZYNSKI stating that VAN DER WESTHUIZEN, the Property Manager for OSCEOLA

  WOODS had contacted and informed him that the police were called to the subject rental unit on

  several occasions and that it might be in his interest to find out what was happening.

         26.     DZIURZYNSKI sent a picture of VAN DER WESTHUIZEN’s email in their text

  conversation to alert BADGLEY.


         Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 5 of 14
                                                        Badgley v. Fiduciary Trust Services et al.
                                                                                      Complaint
                                                                                    Page 5 of 14

         27.    DZIURZYNSKI threatened the BADGLEYs with a breach of their lease

  because the police presence was a disturbance of the community’s peace. DZIURZYNSKI

  asserted that this was the decision of OSCEOLA WOODS and further stated that, “I will not

  have a problem with this as long as this is not gonna be happening anymore.”

         28.    KEITH BADGLEY explained the nature of his son’s disabilities to

  DZIURZYNSKI and explained that C.H. was changing medications and needed some time so they

  could do in-home therapy with the CAT team as suggested by their crisis interventionalist. This

  was a reasonable accommodation required of the noise ordinance.

         29.    DZIURZYNSKI alerted KEITH BADGLEY to make sure that the continuation of

  emergency service calls and community disturbances ceased and that he would try to work out

  the situation with OSCEOLA WOODS.

         30.    DZIURZYNSKI stated to KEITH BADGLEY that OSCEOLA WOODS “are

  already watching and not liking it. - that's one of things that comes with neighbors and HOA.”

         31.    The BADGLEYs received a letter dated September 7, 2018, from Property

  Manager VAN DER WESTHUIZEN, that the Board of OSCEOLA WOODS denied their

  lease application because of failure to comply with the terms of OSCEOLA WOODS.

         32.    KEITH BADGLEY contacted DZIURZYNSKI by text and asked why their

  lease agreement was denied, DZIURZYNSKI specified that the OSCEOLA WOODS board of

  directors denied their application because of the "multiple cases of police emergencies” and

  “police units were constantly swarming the community.”

         33.    DZIURZYNSKI advised Property Manager VAN DER WESTHUIZEN about

  C.H.’s mental disability and change of medication and requested medical documentation.

         34.    BADGLEY attempted to reach out to OSCEOLA WOODS and VAN DER


         Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 6 of 14
                                                           Badgley v. Fiduciary Trust Services et al.
                                                                                         Complaint
                                                                                       Page 6 of 14

  WESTHUIZEN, but they did not acknowledge them as residents after sending the denial letter in

  September, and informed BADGLEY that he needed to speak to his landlord.

           35.   DZIURZYNSKI advised BADGLEY that many police officers were called and

  arrived in multiple cars, making it seem like they were responding to criminal activity.

           36.   On September 18, 2018, the BADGLEYs hired an attorney that sent a letter to

  DZIURZYNSKI, advising that he failed to follow the appropriate rules and regulations of the

  Association when the BADGLEY’s did not go through the proper approval process by the

  board.

           37.   The notice reaffirmed that DZIURZYNSKI was notified about BADGLEY’s

  minor disabled child and that the medical emergency calls were genuine due to their sons’

  reaction to his new medication. The notice formally requested a reasonable accommodation

  to any applicable noise or medical assistance ordinance to allow C.H. to get acclimated to the

  medication and to do home therapy.

           38.   BADGLEY’s request was ignored; instead, on September 21, 2018,

  DZIURZYNSKI sent the BADGLEYs a Notice of Noncompliance asserting that they were not

  complying with "paragraph #11 - Violation of quiet enjoyment clause" of their rental

  agreement and advised that their neighbors were "complaining about loud screams and fights

  in the middle of the night." Furthermore, if there were any further disturbances, the lease agreement

  would be deemed to be terminated, and they would be subject to eviction.

           39.   Three days later, on September 24, 2018, KEITH and CHESSIE BADGLEY

  decided to admit C.H. to an inpatient psychiatric facility because they feared eviction if they

  called for emergency services once again.

           40.   After the submission of the September 2018 notices, there were no further


           Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 7 of 14
                                                           Badgley v. Fiduciary Trust Services et al.
                                                                                         Complaint
                                                                                       Page 7 of 14

  communications in reference to noncompliance or modifications between DZIURZYNSKI, VAN

  DER WESTHUIZEN, or the BADGLEYs.

         41.     C.H. lived in the inpatient psychiatric facility for over six months.

         42.     The child was discharged and returned home on April 10, 2019.

         43.     From the date their son returned from the inpatient psychiatric facility on April

  10, 2019, the BADGLEYs continued to live under the threat of eviction if another mental health

  episode led to calling emergency services and causing another disturbance.

         44.     They were unable to enjoy the remainder of their lease from the time they received

  the letter of noncompliance through the end of their lease.

         45.     The family remained in the subject rental unit for the entirety of their lease

  agreement until they moved out on July 11, 2019.

         46.     A complaint was filed with the Office of Equal Opportunity (OEO) on September

  19, 2019, and then subsequently filed with the U.S. Department of Housing and Urban

  Development (HUD) on October 2, 2019.

         47.     A Cause finding was issued on May 20, 2020, by the Palm Beach Office of Equal

  Opportunity against DZIURZYNSKI and OSCEOLA WOODS.

         48.     All necessary condition precedents have been satisfied or have been waived.

         49.     The Plaintiffs have retained Disability Independence Group, Inc, and The Gaines

  Firm, to represent them in this action and have agreed to pay them a reasonable fee for their

  services herein.




         Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 8 of 14
                                                             Badgley v. Fiduciary Trust Services et al.
                                                                                           Complaint
                                                                                         Page 8 of 14

     COUNT I- 42 U.S.C. § 3604(f)(1) AND 15-58(1) OF THE PALM BEACH COUNTY
    ORDINANCE DISPARATE TREATMENT- DENYING OR MAKING A DWELLING
                                     UNAVAILABLE

          50.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through 49

  above as though fully set forth herein.

          51.     Defendants had actual knowledge of C.H.’s disability.

          52.     Defendants treated Plaintiffs differently solely because of C.H.’s disability and did

  not want him residing at Osceola Woods.

          53.     Defendants OSCEOLA WOODS HOMEOWNERS ASSOCIATION, INC., FIRST

  SERVICE RESIDENTIAL FLORIDA, INC., and CHRISTINA VAN DER WESTHUIZEN

  denied tenancy to Plaintiffs motivated by and based on the disability of C.H.

          54.     Defendants FIDUCIARY TRUST SERVICES, LLC. and its agent, TOMASZ

  DZIURZYNSKI, threatened Plaintiffs with eviction solely based upon C.H.’s disability and forced

  C.H. into an institutional setting.

          55.     Pursuant to 42 U.S.C. § 3604(f)(1), it is unlawful “to discriminate in the sale or

  rental, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a

  handicap of (A) that buyer or renter, (B) a person residing in or intending to reside in that dwelling

  after it is so sold, rented, or made available; or (C) any person associated with that buyer or renter.

          56.     Under 42 U.S.C. § 3604(f)(9), a limited exception to this provision exists allowing

  a landlord to reject “an individual whose tenancy would constitute a direct threat to the health or

  safety of other individuals or whose tenancy would result in substantial physical damage to the

  property of others.”

          57.     In determining whether an individual poses a direct threat to the health or safety of

  others, a public entity must make an individualized assessment, based on reasonable judgment that


         Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 9 of 14
                                                             Badgley v. Fiduciary Trust Services et al.
                                                                                           Complaint
                                                                                         Page 9 of 14

  relies on current medical knowledge or on the best available objective evidence, to ascertain: the

  nature, duration, and severity of the risk; the probability that the potential injury will actually

  occur; and whether reasonable modifications of policies, practices, or procedures or the provision

  of auxiliary aids or services will mitigate the risk. 28 CFR § 35.139.

         58.     Defendant made no individualized assessment about whether C.H. was a direct

  threat to the health or safety of others and failed to consider: (1) the nature, duration, and severity

  of the risk of injury; (2) the probability that injury will actually occur; and (3) whether any

  reasonable accommodations would eliminate the direct threat.

         59.     Defendants did not consider whether C.H. had a history of overt acts, whether C.H.

  had received any treatment or the recommendations of his doctors. Defendant had no objective

  evidence that C.H. posed a direct threat to persons or property, as is required to trigger the “direct

  threat” exception.

         60.     Defendants failed to make even the most minimal of investigations by speaking

  with its own employees regarding the events which occurred, or the veracity of the allegations

  made against Plaintiffs.

         61.     The Fair Housing Act does not allow for the exclusion of individuals based upon

  fear, speculation, or stereotype about a particular disability or persons with disabilities in general.

         62.     Defendants’ actions were based on unsubstantiated stereotypes about people with

  mental disabilities or persons with disabilities in general.

         63.     Such failure to approve the lease and/or attempted eviction by Defendants were

  motivated by a discriminatory purpose and in total disregard of Plaintiffs’ rights and indifferent to

  the disability and needs of Plaintiffs.

         64.     Further, as a direct and proximate result of Defendants’ discrimination, Plaintiffs


         Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 10 of 14
                                                             Badgley v. Fiduciary Trust Services et al.
                                                                                           Complaint
                                                                                        Page 10 of 14

   have suffered irreparable loss and injury, including, but not limited to, actual damages,

   humiliation, emotional distress, and deprivation of the right to equal housing opportunities

   regardless of disability.

           WHEREFORE, Plaintiffs, KEITH and CHESSIE BADGLEY, individually, and as parents

   and guardians for C.H., demands judgment against the Defendants, FIDUCIARY TRUST

   SERVICES, LLC., TOMASZ DZIURZYNSKI, OSCEOLA WOODS HOMEOWNERS

   ASSOCIATION, INC., FIRST SERVICE RESIDENTIAL FLORIDA, INC., and CHRISTINA

   VAN DER WESTHUIZEN, to declare that the actions of the Defendants violated the Fair Housing

   Amendments Act and Palm Beach County Code by discriminating against persons with

   disabilities; and award Plaintiffs injunctive relief to prohibit such discriminatory actions, and

   extensive training on the requirements of the Fair Housing Act, as well as compensatory and

   punitive damages, and their attorneys’ fees and costs, as well as any other such relief as this Court,

   deems just and equitable.

        COUNT II- 42 U.S.C. § 3604(f)(2)(A) AND 15-58(7) OF THE PALM BEACH
        COUNTY ORDINANCE -DISCRIMINATORY TERMS, CONDITIONS OR
                   PRIVILEGES OR SERVICES AND FACILITIES

           65.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through 49

   above as though fully set forth herein.

           66.     Pursuant to 42 U.S.C. §3604(f)(2)(A) and 15-58(7) of The Palm Beach County

   Ordinance -Discriminatory Terms, Conditions or Privileges or Services and Facilities it is

   unlawful: “To discriminate against any person in the terms, conditions, or privileges of sale or

   rental of a dwelling, or in the provision of services or facilities in connection with such dwelling,

   because of a disability of: a. That person; or b. A person residing in or intending to reside in that

   dwelling after it is sold, rented, or made available; or c. Any person associated with that person.


          Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 11 of 14
                                                           Badgley v. Fiduciary Trust Services et al.
                                                                                         Complaint
                                                                                      Page 11 of 14

          67.     Plaintiffs belong to a class of persons whom the Fair Housing Act protects

   from unlawful discrimination because of their association with a person with a disability.

          68.     Plaintiffs were qualified, ready, willing, and able to continue living in the rental

   unit consistent with the terms and conditions offered to all potential applicants by OSCEOLA

   WOODS.

          69.     FIDUCIARY TRUST SERVICES, LLC., TOMASZ DZIURZYNSKI, by

   permitting Plaintiffs to move into the unit prior to being interviewed and approved by the board

   and the HOA continuing to allow them to occupy the property after sending the denial notice

   points to their qualification, readiness, willingness, and ability to remain in the rental unit.

          70.     By including police emergencies as behavior that is not in compliance with the

   rules and regulations of the association and the lease agreement, the Defendants had a policy

   of treating calls for medical assistance differently from other calls for assistance in the

   community.

          71.     This discriminatory condition, one they were not made aware of, unfairly

   punishes persons with disabilities and those associated with them from seeking necessary

   medical assistance.

          72.     Defendants imposed such a condition that was arbitrary and without justification,

   and such action was motivated by a discriminatory purpose.

          WHEREFORE, Plaintiffs, KEITH and CHESSIE BADGLEY, individually, and as parents

   and guardians for C.H., demands judgment against the Defendants, FIDUCIARY TRUST

   SERVICES, LLC., TOMASZ DZIURZYNSKI, OSCEOLA WOODS HOMEOWNERS

   ASSOCIATION, INC., FIRST SERVICE RESIDENTIAL FLORIDA, INC., and CHRISTINA

   VAN DER WESTHUIZEN, to declare that the actions of the Defendants violated the Fair Housing


          Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 12 of 14
                                                             Badgley v. Fiduciary Trust Services et al.
                                                                                           Complaint
                                                                                        Page 12 of 14

   Amendments Act and Palm Beach County Code by discriminating against persons with

   disabilities; and award Plaintiffs injunctive relief to prohibit such discriminatory actions, and

   extensive training on the requirements of the Fair Housing Act, as well as compensatory and

   punitive damages, and their attorneys’ fees and costs, as well as any other such relief as this Court,

   deems just and equitable.

      COUNT III— SECTION 42 U.S.C. § 3604(f)(3)(B) AND 15-58(9) OF THE PALM
        BEACH COUNTY ORDINANCE – FAILURE TO MAKE REASONABLE
                            ACCOMMODATIONS

          73.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through 49

   above as though fully set forth herein.

          74.     Defendants had actual knowledge of C.H.’s disability when his parents disclosed

   C.H.’s mental disability.

          75.     Plaintiffs requested a reasonable accommodation for C.H. to continue residing on

   the premise and allow the child’s medication to take effect, or otherwise, to modify the noise

   requirements for the child’s disability.

          76.     Pursuant to 42 U.S.C. § 3604(f)(3)(B) and 15-58(9) of The Palm Beach County

   Ordinance – Failure to Make Reasonable Accommodations it is unlawful “To refuse to make

   reasonable accommodations in rules, policies, practices or services, when such accommodations

   may be necessary to afford a person with a disability equal opportunity to use and enjoy a

   dwelling.”

          77.     An individual seeking reasonable accommodation for a disability need not use

   “magic” words or explicitly mention the words “Fair Housing Act” or “reasonable

   accommodation.”




          Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 13 of 14
                                                             Badgley v. Fiduciary Trust Services et al.
                                                                                           Complaint
                                                                                        Page 13 of 14

           78.     Plaintiffs statements to Defendants manifested an intention to obtain

   accommodations for their son’s disability and could reasonably be construed as a request for

   accommodations.

           79.     Despite this, Defendant failed to consider Plaintiffs requests or statements, whether

   any reasonable accommodation could have been made to eliminate a perceived threat if any, posed

   by C.H. and solely sought to impose restrictions upon him and evict the Plaintiffs from their home.

           80.     Such accommodation, to understand the behavior and needs of a resident with a

   mental disability, would not be an undue financial or administrative burden or a fundamental

   alteration on any of the Defendants.

           81.     At no time did OSCEOLA WOODS HOMEOWNERS ASSOCIATION, INC.,

   FIRST SERVICE RESIDENTIAL FLORIDA, INC., and CHRISTINA VAN DER

   WESTHUIZEN, or any of its employees or board members attempt to discuss C.H.’s behavior or

   needs with Plaintiffs.

           82.     At no time did Defendants or any of its employees or board members, seek to retain

   any opinion from a medical professional as to C.H.’s behavior and needs.

           83.     Such actions by Defendants were in total and reckless disregard of Plaintiffs rights

   and indifferent to C.H’s disability and needs.

           84.     Further, as a direct and proximate result of Defendants’ discrimination, Plaintiffs

   have suffered irreparable loss and injury, including, but not limited to, actual damages,

   humiliation, emotional distress, and deprivation of the right to equal housing opportunities

   regardless of disability.

           WHEREFORE, Plaintiffs, KEITH and CHESSIE BADGLEY, individually, and as parents

   and guardians for C.H., demands judgment against the Defendants, FIDUCIARY TRUST


          Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
Case 9:20-cv-81309-XXXX Document 1 Entered on FLSD Docket 08/12/2020 Page 14 of 14
                                                             Badgley v. Fiduciary Trust Services et al.
                                                                                           Complaint
                                                                                        Page 14 of 14

   SERVICES, LLC., TOMASZ DZIURZYNSKI, OSCEOLA WOODS HOMEOWNERS

   ASSOCIATION, INC., FIRST SERVICE RESIDENTIAL FLORIDA, INC., and CHRISTINA

   VAN DER WESTHUIZEN, to declare that the actions of the Defendants violated the Fair Housing

   Amendments Act and Palm Beach County Code by discriminating against persons with

   disabilities; and award Plaintiffs injunctive relief to prohibit such discriminatory actions, and

   extensive training on the requirements of the Fair Housing Act, as well as compensatory and

   punitive damages, and their attorneys’ fees and costs, as well as any other such relief as this Court,

   deems just and equitable.

   PLAINTIFFS DEMAND A TRIAL BY JURY FOR ALL ISSUES FOR WHICH A TRIAL
   BY JURY IS PERMITTED.

          Respectfully submitted on this 12th day of August 2020.



    By: /s/Matthew W. Dietz                            By: /s/Tayson C. Gaines
    Matthew W. Dietz, Esq.                             Tayson C. Gaines, Esq.
    Fla. Bar No.: 0084905                              The Gaines Firm
    DISABILITY INDEPENDENCE GROUP, INC.                1914 37th Street
    2990 Southwest 35th Avenue                         West Palm Beach, FL 33407
    Miami, Florida 33133                               Office: (561) 543-9226
    Telephone (305) 669-2822                           Fax: (305) 357-4098
    Facsimile (305) 442-4181                           taysong@tgaineslaw.com
    mdietz@justdigit.org                               admin@tgaineslaw.com
    aa@justdigit.org




          Disability Independence Group, Inc.*2990 SW 35th Avenue*Miami, Florida 33133
